Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 3/1/2021, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawate et al. (U.S. 2018/0043695 A1).
Kawate et al. teach the following claimed limitations: 
Regarding independent Claim 1, a liquid storage unit (Title) comprising: 
a case (61a) in which an opening is provided on one of rectangular parallelepiped maximum area surfaces (top in Fig. 13; see §§0216-0235 and Figs. 7-8, 13); and 
a liquid storage pack (100a) that includes a flat bag body (110a) for storing a liquid and a rectangular parallelepiped adapter (120a), and that is detachably mounted on an inside of the case through the opening, the adapter being attached to one end of the bag body and provided with a supply port of the liquid (116, §§0159-0214 and Figs. 7, 13, 14), wherein 
assuming that a direction connecting the opening of the case and a bottom surface facing the opening is a first direction (Z in Fig. 13), 
the adapter includes concave portions (165a) provided so as to extend in the first direction on opposite outer side surfaces, respectively, the outer side surface being a side surface continuous with a surface on which the supply port is provided, and not facing the bottom surface of the case (§§0203-0205 and Figs. 7, 9, 13, 15), 
the case includes convex portions (208a) that complementarily fit to the concave portions on inner side surfaces of the case facing the outer side surfaces of the adapter on which the concave portions are provided, in a state in which the liquid storage pack is mounted (§§0203, 0223-0226 and Figs. 7, 9, 13, 15), and 
an outer side surface region including the concave portion of the adapter and a side surface region including the convex portion of the case each have a structure in which one region and the other region are asymmetric with respect to a surface perpendicular to the first direction (e.g. an XY surface parallel to the bottom of the case 61a at an arbitrary height with respect to said bottom, see Fig. 13).
Regarding Claim 2, wherein the concave portion is provided so as to extend over the entire outer side surface of the adapter in the first direction, the convex portion is provided so as to extend over the entire inner side surface of the case in the first direction, and the concave portion has a smaller cross-sectional area perpendicular to the first direction from one surface of the adapter facing the bottom surface of the case toward the other surface facing the opening of the case, and the convex portion has a smaller cross- sectional area perpendicular to the first direction from the bottom surface of the case toward the opening (§0203 and Fig. 13; please note that the teaching “the guiding portions 208a are fitted into the guide portions 165a” is regarded as reading on the limitation “the concave portion has a smaller cross-sectional area perpendicular to the first direction from one surface of the adapter facing the bottom surface of the case toward the other surface facing the opening of the case, and the convex portion has a smaller cross- sectional area perpendicular to the first direction from the bottom surface of the case toward the opening”).
Regarding Claim 3, wherein when a concave opening dimension on a side of the one surface of the adapter is L, a concave opening dimension on a side of the other surface is l, a convex protrusion dimension on a side of the bottom surface of the case is M, and a convex protrusion dimension on a side of the opening is m, and L>l, M>m, l>m, and L>M, M>l is satisfied (§0203 and Fig. 13; please note that the teaching “the guiding portions 208a are fitted into the guide portions 165a” is regarded as reading on the limitation “when a concave opening dimension on a side of the one surface of the adapter is L, a concave opening dimension on a side of the other surface is l, a convex protrusion dimension on a side of the bottom surface of the case is M, and a convex protrusion dimension on a side of the opening is m, and L>l, M>m, l>m, and L>M, M>l is satisfied”).
Regarding Claim 5, wherein assuming that a direction perpendicular to the first direction and parallel to the side surface of the case is a second direction (Y in Fig. 13), the convex portion engages with the concave portion in the second direction in a position-regulated manner, and is provided only on a side of the bottom surface of the inner side surface of the case, only on a side of the opening, or in a partial region between the bottom surface and the opening (in a partial region between the bottom surface and the opening, see Fig. 13).
Regarding Claim 12, wherein the concave portion and the convex portion each have a semi-circular cross-section perpendicular to the first direction (Fig. 13).
Allowable Subject Matter
Claims 4 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 4 is the inclusion of the limitations of a liquid storage unit including wherein when the concave opening dimension on the side of the one surface of the adapter is L, the concave opening dimension on the side of the other surface is l, the convex protrusion dimension on the side of the bottom surface of the case is M, and the convex protrusion dimension on the side of the opening is m, l is 50% or less of L and m is 50% or less of M. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 6-11 is the inclusion of the limitations of a liquid storage unit including wherein the concave portion of the adapter is not open to the other surface and has an inner surface facing the bottom surface of the case, and the convex portion of the case extends to a position facing the inner surface of the concave portion of the adapter. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                         



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853